             Case 2:18-bk-21885-BB                   Doc 106 Filed 09/09/19 Entered 09/09/19 17:54:45                                       Desc
                                                       Main Document    Page 1 of 6



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address

    Daniel J. Weintraub (SBN 132111)
    James R. Selth (SBN 123420)
    Crystle J. Lindsey (SBN 281944)
    WEINTRAUB & SELTH, APC
    11766 Wilshire Blvd., Suite 1170
    Los Angeles, CA 90025
    Phone: 310-207-1494
    Fax: 310-442-0660
    Email: Dan@wsrlaw.net
    Email: Jim@wsrlaw.net
    Email: Crystle@wsrlaw.net




         Individual appearing without an attorney
         Attorney for: WEINTRAUB & SELTH, APC

                                             UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                      CASE NO.: 2:18-bk-21885-BB

       ANDREW STEPHEN HENNIGAN,                                                 CHAPTER: 11



                                   Debtor and Debtor in Possession, NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion1):
                                                                                FIRST AND FINAL APPLICATION FOR ALLOWANCE OF
                                                                                FEES AND REIMBURSEMENT OF EXPENSES OF
                                                                                WEINTRAUB & SELTH, APC
                                                                  Debtor(s)


PLEASE TAKE NOTE that the order titled ORDER ON APPLICATION FOR PAYMENT OF: FINAL FEES AND/OR
EXPENSES (11 U.S.C. § 330) was lodged on (date) 09/09/2019 and is attached. This order relates to the motion which is
docket number 78.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:18-bk-21885-BB   Doc 106 Filed 09/09/19 Entered 09/09/19 17:54:45   Desc
                          Main Document    Page 2 of 6




       ATTACHMENT A
              Case 2:18-bk-21885-BB                       Doc 106 Filed 09/09/19 Entered 09/09/19 17:54:45                                                      Desc
                                                            Main Document    Page 3 of 6




    $WWRUQH\RU3DUW\1DPH$GGUHVV7HOHSKRQH )$;1RV6WDWH%DU1R (PDLO            )25&285786(21/<
    $GGUHVV
                                                                                            
    'DQLHO-:HLQWUDXE6%1                                                       
    &U\VWOH-/LQGVH\6%1                                                        
    :(,175$8% 6(/7+$3&                                                                  
    :LOVKLUH%RXOHYDUG6XLWH
    /RV$QJHOHV&$
                                                                                             
    7HOHSKRQH                                                                 
    )DFVLPLOH                                                                
    (PDLOFU\VWOH#ZVUODZQHW                                                               
                                                                                             
                                                                                             

                                                                                             
    Attorney for: Chapter 11 Debtor and Debtor In Possession
                                                           81,7('67$7(6%$1.5837&<&2857
                                                            &(175$/',675,&72)&$/,)251,$
    ,QUH
                                                                                             &+$37(5 
               $1'5(:67(3+(1+(11,*$1                                                      &$6(180%(5EN%%
                                                                                             25'(521$33/,&$7,21
                                                                                             )253$<0(172)
                                                                                 'HEWRU
                                                                                                           ,17(5,0)((6$1'25(;3(16(6 
                                                                                                           86& 
                                                                                                           ),1$/)((6$1'25(;3(16(6 
                                                                                                           86&
                                                                                             '$7(  
                                                                                             7,0(SP
                                                                                             &28575220
                                                                                             3/$&((7HPSOH6WUHHW/RV$QJHOHV&$
                                                                   

 1DPHRI$SSOLFDQW specify :(,175$8% 6(/7+$3& 

 7KLVSURFHHGLQJZDVKHDUGDWWKHGDWHDQGSODFHVHWIRUWKDERYHDQGZDV    &RQWHVWHG      8QFRQWHVWHG

 $SSHDUDQFHVZHUHPDGHDVIROORZV$33($5$1&(6:$,9('

    D       $SSOLFDQWSUHVHQWLQ&RXUW
    E       $WWRUQH\IRU$SSOLFDQWSUHVHQWLQFRXUW QDPH 
    F       $WWRUQH\IRU8QLWHG6WDWHVWUXVWHHSUHVHQWLQ&RXUW
    G       2WKHUSHUVRQVSUHVHQWDVUHIOHFWHGLQWKHFRXUWUHFRUG

 $SSOLFDQWJDYHWKHUHTXLUHGQRWLFHRIWKH$SSOLFDWLRQRQ(specify date)

 7KHFRXUWRUGHUVDVIROORZV
   D       $SSOLFDWLRQIRU3D\PHQWRI,QWHULP)HHVLVDSSURYHGDVIROORZV
             7RWDODPRXQWDOORZHG  
             $PRXQWRUSHUFHQWDJHDXWKRUL]HGIRUSD\PHQWDWWKLVWLPH

   E       $SSOLFDWLRQIRU5HLPEXUVHPHQWRI,QWHULP([SHQVHVLVDSSURYHGDQGDXWKRUL]HGIRUSD\PHQW
                    7RWDODPRXQWDOORZHG 


                       7KLVIRUPLVPDQGDWRU\  ,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
December 2013                                                                      Page 1                       )25'(53$<0(17)((6
                                                                       ATTACHMENT A                                                            Page 2 of 3
          Case 2:18-bk-21885-BB                         Doc 106 Filed 09/09/19 Entered 09/09/19 17:54:45                                                      Desc
                                                          Main Document    Page 4 of 6



   F      $SSOLFDWLRQIRU3D\PHQWRI)LQDO)HHVLQFOXGLQJUHGXFWLRQRISHUWKH&RXUW¶VWHQWDWLYHUXOLQJLV
          DSSURYHGLQWKHDPRXQWRI  

   G          $SSOLFDWLRQIRU5HLPEXUVHPHQWRI)LQDO([SHQVHVLVDSSURYHGDQGDXWKRUL]HGIRUSD\PHQW

                        7RWDODPRXQWDOORZHG  

   H             $SSOLFDWLRQ'HQLHG
                         LQIXOO
                         LQSDUW
                         ZLWKRXWSUHMXGLFH
                         ZLWKSUHMXGLFH

               *URXQGVIRU'HQLDO(specify)




   I           7KH&RXUWIXUWKHURUGHUV(specify)

                3D\PHQWRIDOOIHHVDQGFRVWVDSSURYHGE\WKH&RXUWLQWKLVFDVH WKH³)HHVDQG&RVWV´ LVDXWKRUL]HG 
                  WREHPDGHIURPIXQGVLQWKH(VWDWH 
    
                3D\PHQWVPDGHE\WKH'HEWRURQDFFRXQWRIWKH)HHVDQG&RVWVWRGDWHLVUDWLILHGDQG 
                  
                7KH'HEWRULVDXWKRUL]HGDQGGLUHFWHGWRPDNHSD\PHQWWRWKH$SSOLFDQWRQDFFRXQWRIDQ\RIWKHRXWVWDQGLQJ
                  )HHVDQG&RVWVUHPDLQLQJDIWHUDSSOLFDWLRQRIDOOSD\PHQWVLIDQ\  
                                                                    
                                                                 





                     7KLVIRUPLVPDQGDWRU\  ,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
December 2013                                                                    Page 2                       )25'(53$<0(17)((6
                                                                     ATTACHMENT A                                                            Page 3 of 3
       Case 2:18-bk-21885-BB                   Doc 106 Filed 09/09/19 Entered 09/09/19 17:54:45                                       Desc
                                                 Main Document    Page 5 of 6



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                      11766 Wilshire Blvd., Suite 1170, Los Angeles, CA 90025

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 9, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) September 9, 2019, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

DEBTOR: Andrew Stephen Hennigan, 690 Harbor Street, Apt. 3, Venice, CA 90291



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 9, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 9, 2019            Brian Reed                                                      /s/Brian Reed
 Date                         Printed Name                                                    Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:18-bk-21885-BB     Doc 106 Filed 09/09/19 Entered 09/09/19 17:54:45       Desc
                            Main Document    Page 6 of 6



        ADDITIONAL SERVICE INFORMATION (if needed):

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
      (NEF):

FORMERLY ON BEHALF OF DEBTOR: Nina Z Javan              nina.javan@swmllp.com,
gabby@wsrlaw.net

ON BEHALF OF OUST: Kenneth G. Lau        Kenneth.g.lau@usdoj.gov

ON BEHALF OF INTERESTED PARTY LINDEMANN LAW FIRM: Blake J. Lindemann
Blake@lawbl.com; Nataly@lawbl.com

ON BEHALF OF ATTORNEY WEINTRAUB SELTH APC: Crystle Jane Lindsey
crystle@wsrlaw.net, crystle@cjllaw.com;brian@wsrlaw.net;gabby@wsrlaw.net

OUST: United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov

ON BEHALF OF OUST: Hatty K. Yip          hatty.yip@usdoj.gov



   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
      TRANSMISSION OR EMAIL:


VIA ATTORNEY SERVICE/PERSONAL DELIVERY:
CHAMBERS COPY: Honorable Sheri Bluebond, U.S. Bankruptcy Court, 255 E. Temple Street,
Suite 1534, Los Angeles, CA 90012
